UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-7138


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

DAVID M. KISSI,

                  Defendant - Appellant.



                           No. 05-7205


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

DAVID M. KISSI,

                  Defendant - Appellant.



                           No. 05-7212


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

DAVID M. KISSI,

                  Defendant - Appellant.
                           No. 07-4916


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAVID M. KISSI,

                  Defendant - Appellant.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt.   Alexander Williams, Jr., District
Judge and Joseph R. Goodwin, Chief District Judge.   (8:05-cr-
00254; 8:05-ca-01983)


Submitted:    October 31, 2008             Decided:   December 9, 2008


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


In Nos. 05-7138/7205/7212, David M. Kissi, Appellant Pro Se.
Sandra Wilkinson, Assistant United States Attorney Baltimore,
Maryland, for Appellee.       In No. 07-4916, Donald Kaplan,
Baltimore, Maryland, for Appellant.    Rod J. Rosenstein, United
States Attorney, Jonathan Biran, Barbara S. Sale, Assistant
United States Attorneys, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

             In these consolidated cases, David Kissi appeals from

his convictions of bankruptcy fraud, obstruction of justice, and

criminal contempt, 18 U.S.C. §§ 157, 401(3), and 1503 (2006).

In No. 05-7138, Kissi appeals the district court’s detention

order entered in May 2005.                In Nos. 05-7205/7212, Kissi appeals

from a district court order denying fifteen pending motions.

Our review of the record with respect to these appeals discloses

no reversible error.            Accordingly, we affirm for the reasons

stated by the district court.               United States v. Kissi, No. 8:05-

cr-00254 (D. Md. May 27, 2005; July 26, 2005).

             Appeal     07-4916      is    Kissi’s       direct   criminal        appeal.

Kissi’s      appellate    counsel          claims     that     trial       counsel    was

ineffective for failing to seek an expert witness to testify

regarding     Kissi’s    mental      disorders.           To   allow       for   adequate

development of the record, a defendant must ordinarily bring a

claim   of    ineffective      assistance        of   counsel     in   a    28   U.S.C.A.

§ 2255 (West 2006 and Supp. 2008) motion unless it conclusively

appears      on   the   face    of    the       record    that    counsel        provided

inadequate assistance.            United States v. Richardson, 195 F.3d

192, 198 (4th Cir. 1999).                 We find that the record does not

establish ineffective representation.                  We have also reviewed the

claims raised by Kissi in his supplemental pro se brief and find

them to be without merit.

                                            3
           Accordingly,    we   affirm   Kissi’s     conviction.     We

dispense   with   oral    argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                               AFFIRMED




                                     4